Exhibit 10.2 SEVERANCE AGREEMENT AND RELEASE This Severance Agreement and Release (the “ Agreement ”) is effective on the date described in Section 16. This Agreement is made as a mutually agreed compromise among the Parties for the complete and final settlement of all claims, differences, and alleged causes of action existing between them as of the Effective Date (as defined in Section16 the Agreement). Parties The parties to this Agreement are Camber Energy, Inc., a Nevada corporation (the “ Company ”), and Anthony C. Schnur (“ Employee ”). Employee and the Company are referred to collectively as the “ Parties .” Preamble WHEREAS, Employee was previously employed as President and Chief Executive Officer of the Company pursuant to the Amended & Restated Employment Agreement with the Company dated December 12, 2012 (the “ Employment Agreement ”); WHEREAS, Employee’s employment with the Company ended effective June2, 2017; WHEREAS, the Parties intend that this Agreement shall govern all issues related to Employee’s employment with and separation from the Company; WHEREAS, Employee has had at least 21 days to consider this Agreement; WHEREAS, Employee has had an opportunity to consult with independent counsel with respect to the terms, meaning and effect of this Agreement; and WHEREAS, Employee understands that the Company regard the above representations as material and that the Company are relying on these representations in entering into this Agreement. Agreement NOW THEREFORE, in consideration of the mutual promises exchanged in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1. Definition . When used in this Agreement, “ Company and its Affiliates ” includes: the Company and all of their predecessors, successors, parents, subsidiaries, divisions and other affiliated companies, and with respect to each, their, partners, partnerships, assigns, present and former officers, directors, employees, shareholders, agents and insurers. 2. Separation Date . The employment of Employee with the Company and its Affiliates was terminated on June2, 2017 (the “ Separation Date ”). 3. Confirmation of Expiration of the Employment Agreement . The Parties acknowledge and agree that the Employment Agreement is terminated and of no further force and effect on and after the Separation Date. 4. Pay Through Separation Date and Severance Payments . (a)Employee acknowledges that Employee has received all salary, wages, bonuses, benefits and all other compensation earned as of the Separation Date. (b)In consideration for entering into this Agreement, the Company shall (i)through June30, 2017, pay Employee his current salary at the same times and in the same manner as is paid to all Company employees, and continue Employee’s health, dental and vision benefits as in existence on the date hereof, (ii)pay Employee $14,000 monthly for 12 months, payable on the first day of each month beginning with July 1, 2017 (collectively with the payments described in Section4(b)(i) above, the “ Cash Payment ”), and (iii)issue to Employee 120,000 unregistered shares of the Company’s common stock, par value $.001 per share (the “ Stock Payment ”), to be issued in increments of 10,000 shares on the first day of each month, for 12 months, beginning on July1, 2017. In addition, the Company shall provide Employee with continued coverage of health, dental and vision benefits during the period commencing on the Separation Date and ending on the earlier of twelve (12) months following such date or the date Employee becomes eligible for comparable benefits from a new employer or other entity, which benefits may be provided by the Company paying COBRA or Texas State Continuation Plan premiums on behalf of Employee (the “ Continued Health Benefits ”). The amount of the Cash Payment shall be reduced each month by the cost of the Continued Employee Benefits. The Cash Payment, as reduced by the amount of the Continued Health Benefits (if any), together with the Stock Payment, are referred to as the “ Severance Payment .” (c)Employee may elect at any time prior to receiving comparable benefits from a new employer or other entity to terminate the Continued Health Benefits on or prior to the 15th day of any month during which the Severance Payment is still in effect. If so terminated, the Cash Payment for the subsequent months shall not be reduced by the amount of the Continued Health Benefits. (d)Employee acknowledges and agrees that the Severance Payment and related benefits are in addition to anything of value to which Employee is already entitled from the Company. (e)On the Separation Date, Employee resigned from all positions he holds as an officer and director with the Company and/or its Affiliates. In connection with his resignation, Employee acknowledges that he has disclosed all information to the Company and the Board of which he has knowledge which could be expected to result in a material adverse effect on the Company, its business or its results of operations after the Effective Date. 5. Withholding . Any amounts payable to Employee hereunder, including those made pursuant to the Employment Agreement if any, will be reduced by withholdings required, in the reasonable discretion of the Company, by applicable local, state or federal law. 2 6. Employee’s Covenants, Representations and Warranties . Employee covenants, represents and warrants that (a) he has, to the best of his knowledge, at all times during his employment with the Company, complied with all applicable Company policies and procedures; (b) he will not hereafter use information contained in documents and data belonging and/or pertaining to the Company and its Affiliates for any purpose; (c) he has, to the best of his knowledge, deleted from any personal computer all documents of the Company and/or data and has returned to the Company all paper copies thereof in his possession, custody or control; (d)he has disclosed all information to the Company of which he has knowledge which could be expected to result in a material adverse effect on the Company, its business or results of operations after the Effective Date; and (e) he will maintain the confidentiality of all material, nonpublic information about the Company and its Affiliates learned while he was employed by the Company. 7. Return of Property. Employee represents that he has returned all equipment and other property owned by the Company and its Affiliates (including but not limited to phone, computer, tablet, printer, keyboard, mouse, monitors, laminator, customer gifts, marketing materials, and stationery), and has kept no property belonging to the Company and its Affiliates; provided, however, that the Company acknowledges and agrees that Employee may retain the Company laptop computer used by Employee immediately prior to the Separation Date, subject to the terms of this Agreement regarding confidentiality. 8. Mutual Release . In consideration for the Severance Payment, Employee unconditionally, fully and forever waives, releases, discharges, agrees to hold harmless, and promises not to sue the Company and its Affiliates, from and for any claim, action or right of any sort, known or unknown, arising on or before the Effective Date. Furthermore, in consideration of the promises made herein by Employee, the Company fully and forever waives, releases, discharges, agrees to hold harmless, and promises not to sue Employee, from and for any claim, action or right of any sort, known or unknown, arising on or before the Effective Date. (a)This release includes, but is not limited to, any claim arising out of or related to the following: any claim for any wages, salary, bonus, compensation, sick time, vacation time, paid leave or other remuneration of any kind; any claim for additional or different compensation or benefits of any sort, including any participation in any severance pay plan; any claim of discrimination or retaliation on the basis of age, race, sex, religion, marital status, sexual preference, national origin, handicap or disability, veteran status, or special disabled veteran status; any claim arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the Employee Retirement Income Security Act of 1974, the Americans with Disabilities Act, the Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the Fair Labor Standards Act of 1938, the Texas Commission on Human Rights Act, Chapter 451 of the Texas Labor Code, or the Texas Payday Law, as such statutes may be amended from time to time; any other claim based on any statutory prohibition; any claim arising out of or related to an express or implied employment contract, any other contract affecting terms and conditions of employment, or a covenant of good faith and fair dealing; any tort claim or other claim for personal injury, death or property damage or loss; any claim for fraud or misrepresentation; and any personal gain with respect to any claim arising under any whistleblower or qui tam provisions of any state or federal law. 3 (b)Nothing in this Agreement prevents Employee from filing a claim with the Equal Employment Opportunity Commission (“
